Citation Nr: 0112018	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  95-29 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1945 to March 
1948 and was honorably discharged for this period of service.  
The veteran also served on active duty from January 1949 to 
July 1949 and was discharged under other than honorable 
conditions for this period of service.

In a June 1995 decision by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA), the 
RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
back disability.  The veteran appealed this decision to the 
Board of Veterans' Appeals (Board).  In May 1998, the Board 
denied the veteran's claim.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  In August 
2000, the Court vacated the Board's May 1998 decision and 
remanded the mater to the Board for readjudication.  

The Board notes that the veteran has raised the issues of 
service connection for tinnitus and hypertension, an 
increased rating for right hand disability, and a claim to 
reopen service connection for hearing loss.  The Board refers 
these issues to the RO for proper action.  


REMAND

The record shows that in an August 1964 decision, the Board 
denied entitlement to service connection for a back 
disability.  The Board's August 1964 decision is final.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and, which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  The new and material evidence must be 
presented since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-284 (1996).  

In May 1995, the veteran sought to reopen his claim for 
service connection for a back disability.  In June 1995, the 
RO considered the veteran's claim, but determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disability.  The RO 
considered the veteran's claim to reopen the previously 
denied claim under the standard articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which, in addition to the 
definition of "new and material" evidence set forth above, 
added the requirement that to be material, there must be a 
reasonable possibility of change in outcome of the prior 
denial.  The veteran appealed that denial to the Board.  As 
noted in the introductory portion of this decision, the Board 
also denied the claim, determining that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back disability.  The Board 
considered the veteran's claim under the aforementioned 
Colvin standard.  

However, in Hodge, the United States Court of Appeals for the 
Federal Circuit held that there was no such legal 
requirement, finding that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  

The Court has remanded this case back to the Board for review 
under the applicable Hodge standard.  

Thus, the definition of materiality as outlined in the 
pertinent regulation-that the evidence be so significant 
that it must be considered in order to fairly decide the 
merits of the claim to reopen the claim-must be applied.  
The Board finds that, to avoid any prejudice to the veteran, 
the RO should apply the correct legal standard in the first 
instance.  See Bernard v. Brown, 8 Vet. App. 384, 394 (1995).   

The Board also notes that, in November 2000, during the 
pendency of this appeal,  Congress amended 38 U.S.C. § 5107 
(and amended or added other relevant provisions) to eliminate 
the well-grounded claim requirement, and to expand VA's duty 
assist a claimant in developing all evidence pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
providing notice to the appellant when efforts to obtain 
potentially relevant evidence is unsuccessful.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  In this case, the veteran has 
submitted evidence in support of his claim.  Specifically, he 
submitted private medical record dated in the 1950's from 
Birmingham Baptist Hospital, current medical statements from 
Thomas Johnson, M.D., 4 lay statements, and his own personal 
assertions.  

The veteran has indicated that there is no further medical 
evidence to be obtained.  

The Board notes that the Veterans Claims Assistance Act of 
2000 expressly provides that nothing in the act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 State. 2096 (to be codified at 38 U.S.C. § 
5103A(f)).  

At this point, the Board emphasizes that the claim for 
service connection for a back disability is not being 
reopened at this time nor is the Board directing the RO to do 
so.  Rather, the Board is directing the RO to notify the 
veteran per the Veterans Claims Assistance Act of 2000 that 
he may submit additional medical and lay evidence in support 
of his claim and may request VA's assistance in doing so.  As 
noted, the veteran last indicated that there is no further 
development to be undertaken, but since this statement was 
made several years ago, further inquiries on that point 
should be made by the RO.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The veteran should be informed that 
he may submit additional medical records 
and lay statements in support of his 
claim and the RO should afford him an 
opportunity to do so.  If he needs VA 
assistance in this regard, he should so 
indicate.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a back 
disability in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The claim must be considered in 
light of 38 C.F.R. § 3.156 and Hodge, 
taking into consideration all of the 
evidence submitted since the last final 
disallowance of record, which was the 
August 1964 Board decision.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his attorney must be furnished an 
appropriate supplemental statement of the 
case (including citation to the correct 
new and material evidence standard), and 
be given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


